Citation Nr: 9926134	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for malaria.   

2.  Entitlement to service connection for tinea pedis.  

3.  Entitlement to service connection for onychomycosis.  

4.  Entitlement to service connection for foot fungus.  

5.  Entitlement to service connection for a disability 
manifested by hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  



FINDINGS OF FACT

1.  Competent medical evidence of a current disability of 
residuals of malaria, or of the incurrence or aggravation of 
that disability in service or as the result of the veteran's 
exposure to Agent Orange, has not been presented.  

2.  Competent medical evidence of tinea pedis in service or 
as the result of the veteran's exposure to Agent Orange in 
service, or of a nexus between the veteran's current tinea 
pedis and service has not been presented.  

3.  Competent medical evidence of onychomycosis in service or 
as the result of the veteran's exposure to Agent Orange in 
service, or of a nexus between the veteran's current 
onychomycosis and service, has not been presented.  

4.  Competent medical evidence of foot fungus in service or 
as the result of the veteran's exposure to Agent Orange in 
service, or of a nexus between the veteran's current foot 
fungus and service, has not been presented.

5.  Competent medical evidence of a current disability 
manifested by hypercholesterolemia, or of a disability 
manifested by hypercholesterolemia in service or as the 
result of the veteran's exposure to Agent Orange in service, 
has not been presented


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for malaria has not been presented.  38 U.S.C.A. 
§ 5107.  

2.  A well-grounded claim of entitlement to service 
connection for tinea pedis has not been presented.  
38 U.S.C.A. § 5107.

3.  A well-grounded claim of entitlement to service 
connection for onychomycosis has not been presented.  
38 U.S.C.A. § 5107.

4.  A well-grounded claim of entitlement to service 
connection for foot fungus has not been presented.  
38 U.S.C.A. § 5107.  

5.  A well-grounded claim of entitlement to service 
connection for a disability manifested by 
hypercholesterolemia has not been presented.  38 U.S.C.A. 
§ 5107. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for malaria, tinea 
pedis, onychomycosis, foot fungus, and hypercholesterolemia, 
all of which he asserts were not present in service but 
became manifest following service, and all of which he 
asserts were caused by his in service exposure to Agent 
Orange while serving in the Republic of Viet Nam.  



Background

The veteran's service medical records contain no reference to 
complaints of, treatment for or diagnoses of malaria, tinea 
pedis, onychomycosis, foot fungus or hypercholesterolemia.  
None of those disabilities was reported on the Report of 
Medical History prepared incident to the veteran's separation 
from active duty in September 1967, nor were they noted on 
the Report of Medical Examination performed at that time. 

Among the medical records received from National Personnel 
Records Center is a Report of Medical History prepared 
incident to an examination for Army Reserve purposes 
conducted in August 1978.  The examiner noted the veteran 
complained of cramps in legs occasionally at night, and 
"foot trouble-had fungus infection of toe nails."  

In February 1995 the veteran filed a claim seeking service 
connection for malaria, tinea pedis, onychomycosis, foot 
fungus and hypercholesterolemia.  The Regional Office (RO) 
asked the veteran to identify by whom and when he received 
treatment for those disabilities, and he responded in April 
1995.  Using the information he was able to provide, the RO 
sought records from Dr. C, but was unable to locate him.  
They contacted the Department of Health for the State of 
Wisconsin, but that organization was unable to corroborate 
the veteran's assertion that he was treated for malaria 
there.  They contacted St. Mary's Hospital in Racine, 
Wisconsin, where the veteran indicated he was hospitalized 
for seven to ten days to receive treatment for malaria 
shortly after service, but that facility indicated it did not 
keep records that old.  Records were obtained from Dr. K that 
showed the veteran sought treatment in September 1990 for 
multiple mycotic nails that the doctor reported the veteran 
said developed during the Viet Nam War.  

In documents received in June 1995, the veteran explained 
that he had no copies of any medical records reflecting 
treatment of the claimed disabilities.  In a rating decision 
dated in June 1995, the veteran's claims were denied as not 
well grounded, because there was no evidence of any of them 
in service.  The veteran was notified of that decision, and 
in June 1995 expressed disagreement, explaining that none of 
the conditions was treated in service because they occurred 
very shortly after service.  He also indicated that he was 
treated at the Department of Veterans Affairs (VA) medical 
facility in El Paso, Texas, in 1994.  Records obtained from 
that facility include a report of an Agent Orange Registry 
Codesheet that reflects diagnoses of positive history of 
malaria, old, inactive at present; tinea pedis and 
onychomycosis; and hypercholesterolemia.  Among the 
laboratory results was a high reading for cholesterol, a low 
reading for lactic dehydrogenase (LDH), and a blood smear 
that revealed that no malarial forms were present.  A March 
1995 Agent Orange Examination by a social worker recited the 
medical findings from the 1994 examination, indicated that 
social work services were to intervene as needed, and closed 
the case.  

In a Statement of the Case provided to the veteran in 
November 1995 the RO explained that the claims were not well 
grounded because there was no evidence of the claimed 
disabilities in service currently.  In December 1995 the 
veteran perfected his appeal of the decision denying the 
claims of entitlement to service connection for malaria, 
tinea pedis, onychomycosis, foot fungus and 
hypercholesterolemia, and pointed out that the El Paso VA 
medical facility examination showed all the disabilities were 
present then, and a 1978 service medical record also provided 
evidence of some or all of the disabilities.  He also 
requested a hearing before a traveling member of the Board.  

In January 1996 the RO sent the appellant a letter in which 
it reported the difficulties encountered trying to obtain Dr. 
C's treatment records, and reminded the veteran it was the 
veteran's responsibility to see medical records were 
submitted.  

At a VA compensation and pension examination performed in 
February 1996 the veteran reported that he was treated for 
malaria in November 1967 at a private hospital in Wisconsin, 
and that he was asymptomatic since discharge from that 
hospital.  Upon examination, blood smear revealed no malarial 
forms, and the relevant diagnosis was Malaria, no recurrence, 
no residual.  With regard to the claim of service connection 
for hypercholesterolemia, the examiner reported as follows:  
"The veteran states that this is a clerical error.  He 
further states that to the best of his knowledge he does not 
have hypercholesterolemia.  It has never been diagnosed."  
Upon examination, laboratory results were interpreted by the 
examiner to show normal cholesterol, and the physician did 
not identify any abnormalities of the cardiovascular system.  
Regarding the claims of tinea pedis and onychomycosis, the 
examiner reported the veteran explained that in August 1967 
the veteran developed a rash on both feet and toenails, was 
seen by a private medical doctor who diagnosed tinea pedis 
and onychomycosis, and then indicated "this fungus appeared 
about 11 months after he was discharged from the military.  
That is why he was seen by his private physician at that 
time.  He was prescribed multiple creams and ointments."  
The Board notes that, when the statement as to the date of 
onset, i.e. August 1967, is taken in context with the rest of 
the information available, it appears that the alleged date 
of onset was August 1968, not 1967.  Upon examination in 
February 1996, the veteran's feet revealed multiple dry 
squamous lesions noted on the plantar surface of both feet 
and all toenails of both feet.  The relevant diagnosis was 
tinea pedis involving both feet with onychomycosis involving 
all the toenails of both feet.  

In a Supplemental Statement of the Case (SSOC) provided to 
the veteran in May 1996 he was informed that service 
connection was denied because none of the disabilities were 
present in service, and he currently did not have malaria.  
In a SSOC provided to him in March 1997, the RO explained 
that service connection for the claimed disabilities as 
secondary to the veteran's in-service exposure to Agent 
Orange was denied as none of the claimed disabilities were 
entitled to presumptive service connection, and there was no 
medical evidence that the claimed disabilities were present 
in service or were due to the veteran's in-service exposure 
to Agent Orange.  In May 1997 the veteran's representative 
canceled his hearing before a traveling member of the Board 
and asked that a hearing be held before a hearing officer 
instead.  That hearing was scheduled for August 1997, and the 
veteran was mailed notice of that hearing date but did not 
appear for it.  A SSOC was provided to the veteran in January 
1999 after the RO reviewed the 1994 and 1995 medical records 
from the VA medical facility in El Paso.  The SSOC reported 
that the malaria claim remained not well grounded, as there 
was no evidence of that disease in service or within one year 
following service, nor did the veteran currently suffer from 
that disease or residuals thereof.  The malaria claim as a 
disability secondary to exposure to Agent Orange was also 
denied because that illness is not one presumed service 
connected in Agent Orange-exposed veterans, and there was no 
evidence that this veteran's malaria was caused by such 
exposure.  The claims regarding foot problems were denied 
because there was no evidence of the conditions in service, 
although there was evidence of a diagnosis 23 years later.  
As with malaria, the allegations that these disabilities were 
secondary to Agent Orange exposure were addressed by noting 
they are not disabilities entitled to presumptive service 
connection, nor has the veteran established by medical 
evidence that they were caused by such exposure.  Finally, 
the hypercholesterolemia was deemed to have been withdrawn by 
the veteran based on his statements during the 1996 VA 
examination.  


Applicable laws and regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

For veterans who served 90 days or more during a period of 
war, if a chronic disease such as malaria becomes manifest to 
a degree of 10 percent or more within one year from the date 
of separation from such service, such disease will be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no record of evidence of 
such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

With regard to disabilities the veteran attributes to his 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Viet Nam during the period 
beginning on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulation that become manifest within a 
particular period, if any such period is prescribed.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  None of the 
disabilities for which the veteran seeks service connection 
is one of those diseases so identified.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
A layperson is competent to describe observable symptoms, but 
is not competent to provide evidence requiring medical 
expertise.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



Analysis

Malaria

There is no current diagnosis of malaria, nor is there a 
current diagnosis that indicates the veteran suffers from 
residuals of malaria.  The Board notes that during the 1994 
and 1996 VA examinations a history of malaria was noted, but 
there is no indication that the examiners were doing anything 
more than writing down what the veteran reported, 
particularly in light of the laboratory results obtained in 
1994 and 1996 that revealed no malarial forms.  There is no 
indication the examiners added medico-evidentiary value to 
the history regarding malaria provided by the veteran, and so 
the evidence is not competent evidence of a diagnosis of 
malaria.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The most recent medical information indicates the veteran 
does not have malaria or identifiable residuals thereof.  The 
veteran reports that he has no current symptoms of malaria as 
far as he knows.  There is no evidence in the veteran's 
service medical records that he had malaria in service, and 
in fact the veteran himself explained that he did not have 
malaria until shortly following service, when he was treated 
for more than a week at a private hospital in Wisconsin.  
Neither VA nor the veteran have been able to obtain copies of 
medical records prepared coincident with that post-service 
treatment.  There is an absence of competent medical evidence 
of manifestations of malaria during the presumptive period 
pursuant to 38 U.S.C.A. §§ 1101(4), 1112 (a)(2).   The 
veteran further asserts that he received no additional 
treatment for malaria or its residuals after that 
hospitalization.  A careful review of the evidence of record 
reveals that none of the three steps set out in Caluza for 
ascertaining whether a claim is well grounded has been met.  

With regard to the veteran's assertion that he contracted 
malaria secondary to his exposure to Agent Orange while 
serving in Viet Nam, the Board notes at the outset that 
malaria is not one of the disabilities for which presumptive 
service is afforded to those individuals in Viet Nam at the 
time the veteran was there.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  However, that is not the end of the inquiry, as 
even though malaria is not a disease entitled to that 
presumption, the veteran may establish service connection by 
showing that he had malaria as the result of his exposure to 
Agent Orange.  The only evidence that the veteran contracted 
malaria due to his Agent Orange exposure is the veteran's own 
statement.  As noted above, there is no medical evidence that 
the veteran had or has malaria, and as a lay person he is not 
competent to provide a medical diagnosis.  Espiritu.  The 
veteran has not submitted competent medical evidence that he 
contracted malaria, or that he did so due to Agent Orange 
exposure.  Accordingly, the Board finds there is no competent 
evidence that supports the veteran's assertion that he 
contracted malaria due to Agent Orange exposure.  

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that this claim is well 
grounded.  


Tinea pedis

The veteran currently has a diagnosis of tinea pedis, as 
reported on the VA examination conducted in February 1996.  
Accordingly, the first step of the Caluza test has been met.  

The veteran's service medical records contain no complaints 
of, treatment for or diagnosis of tinea pedis.  Similarly, 
although there is medical evidence of a current disability, 
there is no competent evidence of a nexus between the current 
tinea pedis and service.  The veteran is not competent to 
provide such nexus opinion.  The second and third steps of 
the Caluza test for ascertaining whether a claim is well 
grounded have not been met.  

The veteran also asserted in a VA Form 21-4138, Statement in 
Support of Claim, dated in July 1995 but received in August 
1995 that this disability was caused by his exposure to Agent 
Orange.  Tinea pedis is not one of the disabilities for which 
presumptive service is afforded to those individuals in Viet 
Nam at the time the veteran was there.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  The only evidence that the veteran 
contracted tinea pedis due to his Agent Orange exposure is 
the veteran's own statement.  As a lay person he is not 
competent to provide a medical opinion.  Espiritu.  The 
veteran has not submitted competent medical evidence that he 
contracted tinea pedis due to Agent Orange exposure.  
Accordingly, the Board finds there is no competent evidence 
that supports the veteran's assertion that he contracted 
tinea pedis due to Agent Orange exposure.  

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that this claim is well 
grounded.  38 U.S.C.A. § 5107.  


Onychomycosis

The veteran currently has a diagnosis of onychomycosis, as 
reported on the VA examination conducted in February 1996.  
Accordingly, the first step of the Caluza test has been met.  

The veteran's service medical records contain no complaints 
of, treatment for or diagnosis of onychomycosis.  A post-
service record prepared by the service department in 
conjunction with an Army Reserve physical examination noted 
that the veteran had foot trouble described as fungus 
infection of the toe nails, but did not indicate that the 
condition was present during service, or at the time of the 
examination.  Although some chronic disabilities that are not 
noted in service and are not diagnosed until after service 
but that are present to a compensable degree within one year 
following service can be service-connected under 38 U.S.C.A. 
§ 1112, onychomycosis is not among those disabilities.  

Although there is medical evidence of a current disability, 
there is no competent evidence of a nexus between the current 
onychomycosis and service.  The veteran is not competent to 
provide such nexus opinion.  As is the case regarding the 
claim of service connection for tinea pedis, the second and 
third steps of the Caluza test for ascertaining whether a 
claim is well grounded have not been met.  

The veteran also asserted in August 1995 that this disability 
was caused by his exposure to Agent Orange.  Onychomycosis is 
not one of the disabilities for which presumptive service is 
afforded to those individuals in Viet Nam at the time the 
veteran was there.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The only evidence that the veteran contracted onychomycosis 
due to his Agent Orange exposure is his own statement.  As a 
lay person he is not competent to provide a medical opinion.  
Espiritu.  The veteran has not submitted competent medical 
evidence that he contracted onychomycosis due to Agent Orange 
exposure.  Accordingly, the Board finds there is no competent 
evidence that supports the veteran's assertion that he 
contracted onychomycosis due to Agent Orange exposure.  

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that this claim is well 
grounded.  38 U.S.C.A. § 5107.  


Foot fungus

The veteran has claimed service connection for a foot fungus.  
He has not explained whether the foot fungus disability is 
the same disability characterized as tinea pedis, or the 
disability characterized as onychomycosis, or if he chose the 
term to refer to both of those disabilities, or if there is a 
separate disability that is a foot fungus and that he 
believes is separate and distinct from tinea pedis and 
onychomycosis.  To the extent that the foot fungus for which 
he seeks service connection is a term that he uses to refer 
to tinea pedis and/or onychomycosis, those claims are 
addressed above.  To the extent he uses the term "foot 
fungus" to refer to a separate disease entity, that claim is 
addressed here. 

In the VA examination dated in February 1996 the examiner 
concluded that the veteran's complaints of a fungus involving 
the feet addressed tinea pedis and onychomycosis.  As noted 
above, those claims are addressed previously.  There is no 
medical evidence of the presence of a disability separate 
from tinea pedis and onychomycosis that has been 
characterized by a medical professional as foot fungus.  
Similarly, there is no in-service medical evidence of a foot 
fungus, and there is no medical opinion providing a nexus 
between foot fungus and service.  Accordingly, none of the 
three steps set out in Caluza has been met with regard to 
this foot fungus claim.  

As with the other claims that the veteran asserts were caused 
by his Agent Orange exposure, foot fungus is not among those 
disabilities afforded presumptive service connection in Agent 
Orange-exposed veterans.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The veteran has not submitted competent medical 
evidence of a nexus between an existing foot fungus condition 
and Agent Orange exposure.  Espiritu.

Based on the evidence of record, the Board finds the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that this claim is well 
grounded.  38 U.S.C.A. § 5107.  


Hypercholesterolemia

The Board first notes that the veteran clearly raised a claim 
of entitlement to service connection for a disability 
manifested by hypercholesterolemia, that claim was denied, 
and he commenced and perfected an appeal of that denial, each 
time specifically indicating that hypercholesterolemia was a 
disability for which he sought service connection.  However, 
during the 1996 VA compensation and pension examination he 
told the examiner he did not understand why that claim was 
made other than due to a clerical error, and he did not wish 
to pursue the appeal in that regard.  To date he has not 
submitted a written withdrawal of the Substantive Appeal, 
however.  The applicable regulation requires that the 
withdrawal of the appeal prior to a Board decision must 
include the express written consent of the appellant.  
38 C.F.R. § 20.204.  As such consent has not been associated 
with the claims folder, the Board will proceed to adjudicate 
the claim.  

The report of the 1996 VA compensation and pension 
examination indicates the veteran has normal cholesterol, and 
there is no diagnosis of a cardiovascular disability.  It 
appears that hypercholesterolemia was first noted during the 
1994 Agent Orange examination, but not before then and, not 
since then.  As the current evidence reveals no disability 
manifested by hypercholesterolemia, the first step of the 
Caluza test has not been met.  

A disability manifested by hypercholesterolemia was not noted 
in service, or within one year following service, nor does 
the record contain competent medical evidence of a nexus 
between a current disability manifested by 
hypercholesterolemia and service.  As the record does not 
contain such evidence, the three steps of the Caluza analysis 
have not been met.  

Finally, to the extent the veteran argues he has a disability 
manifested by hypercholesterolemia as a result of his Agent 
Orange exposure, that claim must also be denied.  The medical 
evidence does not support a current diagnosis of 
hypercholesterolemia.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer.  
Accordingly, the claim that hypercholesterolemia is due to 
exposure to Agent Orange must fail.  

Based on the evidence of record, the Board finds the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that this claim is well 
grounded.  38 U.S.C.A. § 5107.  


ORDER

1.  A well grounded-claim not having been presented, service 
connection for malaria is denied.   

2.  A well grounded-claim not having been presented, service 
connection for tinea pedis is denied.  

3.  A well grounded-claim not having been presented, service 
connection for onychomycosis is denied.  

4.  A well grounded-claim not having been presented, service 
connection for foot fungus is denied.  

5. A well grounded-claim not having been presented, service 
connection for a disability manifested by 
hypercholesterolemia is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

